Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With regards to claims 1-2, 6, 8, 10-11 and 13, JP2007-69587 (English machine translation provided herein), JP2004-269775 (English machined translation provided herein) and JP62283138 (English abstract provided herein) represent the closest prior art.
JP2007-69587 and JP2004-269775 disclose a layered body formed by layering a polyolefin layer and a polyamide layer in this order on one side of cloth-like bodies composed of thermoplastic resin fibers, but do not disclose the feature of layering a modified polyolefin layer and a co-polyamide layer in this order on one side of a cloth layered body formed by layering a plurality of cloth-like bodies composed of thermoplastic resin fibers.
JP62283138 discloses a layered body formed by layering a polyolefin layer on one side of cloth-like bodies composed of thermoplastic resin fibers, but does not disclose the feature of layering a modified polyolefin layer and a co-polyamide layer in this order on one side of a cloth layered body formed by layering a plurality of cloth-like bodies composed of thermoplastic resin fibers
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494.  The examiner can normally be reached on Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
September 16, 2021